Citation Nr: 1714046	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  06-36 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD) and to his service-connected chronic cough disability, and to include as a qualifying chronic disability under 38 C.F.R. §3.317 due to his Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1987 to September 1987, and from January 1988 to January 1992.  He also had service in the United States Army Reserve until 2003.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in December 2011, May 2013, May 2014, and in August 2015, where the Veteran's claim of entitlement to service connection for OSA was remanded for further development.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with obstructive sleep apnea (OSA); therefore, 38 C.F.R. § 3.317 is not applicable.

2.  OSA is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, to include as secondary to the Veteran's service-connected PTSD and to his service-connected chronic cough disability, and to include as a qualifying chronic disability under 38 C.F.R. §3.317 due to his Persian Gulf War service, have not been met.  38 U.S.C.A. § 110, 1131, 1117 (West 2014); 38 C.F.R. § 3.303, 3.317 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2007.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case in January 2008, as well as a supplemental statement of the case on January 9, 2013 and January 30, 2013, and in July 2013, March 2015, and June 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), VA medical records, private medical records, buddy/lay statements, and the Veteran's contentions.  Neither the Veteran, nor the Veteran's representative, has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Furthermore, the Veteran was provided with VA examinations in June 2007, July 2009, January 2012, and December 2015.  Moreover, an additional VA medical opinion was obtained in July 2013.  Review of these examination reports and medical opinions reveal that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these medical opinions, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection for OSA

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

Service connection may be established for objective indications of a qualifying chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 C.F.R. § 3.317.

Here, the Veteran's DD-214 shows service in Southwest Asia from January 1991 to May 1991.  Therefore, the Veteran is a "Persian Gulf Veteran" within the meaning of 38 C.F.R. § 3.317.  However, the Veteran was diagnosed with moderate OSA in a December 2006 sleep study.  As the Veteran's OSA was identified by objective signs of the disease, the Board finds that the Veteran does not meet the criteria for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317.

Certain chronic diseases may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  In this case, the Veteran has been diagnosed with moderate OSA in December 2006.  However, OSA is not considered to be a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, service connection for OSA on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The evidence of record establishes that the Veteran has a current diagnosis of OSA, which was diagnosed in a December 2006 sleep study.  See December 2015 VA Medical Opinion.  Therefore, the Veteran has a current disability.

Turning to whether there is a nexus between the Veteran's currently diagnosed OSA and his active military service, the Veteran's service treatment records do not show complaints of, or treatment for, any sleep conditions.  

In December 2006, the Veteran underwent a partial sleep study without CPAP trial, which showed maximum desaturation of 77%.  Recommendations were for weight control, avoidance of alcohol, and to repeat the sleep study to do CPAP titration.

In January 2007, the Veteran underwent a polysomnographic evaluation for titration of nasal CPAP, which showed that his mild OSA was controlled with CPAP.

In June 2007, the Veteran was provided with a VA examination for his chronic cough.  The examiner noted that the Veteran's chronic cough was present prior to his OSA, and that there was no decrease in the persistent cough symptoms since he began using a CPAP nightly.  The examiner opined that the Veteran's OSA is not caused by or a result of his chronic cough.  Further, the examiner opined that the Veteran's OSA is likely due to his obesity and large neck circumference.  In support of these determinations, the examiner noted that the Veteran's symptoms related to his OSA, specifically his symptoms of daytime somnolence and snoring, have improved since he was started using a CPAP nightly.  

In several June 2007 statements, the Veteran claimed that his sleep apnea is directly correlated to the medication used to treat his chronic cough.  Further, he also noted that one of the side effects of the "Asmanex twisthaler" is weight gain, which he also attributed as being correlated to his sleep apnea.

In a February 2008 statement, the Veteran reported that he had been prescribed the medication Paxil to treatment his PTSD, and during that time frame he used the medication he gained 60 pounds; he suggested that this would account for the large circumference of his neck and his obesity that caused his sleep apnea.

In July 2009, the Veteran was provided with a VA examination to address whether his OSA is secondary to his service-connected chronic cough, or to the medication used to treat his chronic cough.  The examiner opined that it is not at least as likely as not that the Veteran's OSA is secondary to his chronic cough or the medications used to treat his chronic cough, or the medications used to deal with his psychiatric problems.  The examiner further opined that the Veteran's obesity, with its obstructive pharyngeal effects, is at least as likely as not the cause of his OSA.  In support of this determination, the examiner cited medical literature stating that obesity can lead to OSA.

In January 2012, the Veteran was provided with a VA examination.  The examiner stated that the Veteran has a diagnosable disease with a known etiology and, therefore, opined that his OSA is less likely as not caused by or a result of any exposures experienced by the Veteran in Southwest Asia.  In support of this determination the examiner stated that sleep apnea is caused by an obstruction of the airway during sleep and indicated that obesity is a large risk factor.  The examiner stated that the Veteran's BMI is 39.6, which places him in a high risk category for OSA.  The examiner noted that there is no definitive medical literature or study to show increased incidence of sleep apnea due to environmental exposure.

The examiner also opined that the Veteran's OSA is less likely as not caused by or permanently aggravated by the his service-connected chronic cough.  In support of this determination, the examiner noted that the Veteran's OSA symptoms were relieved when he began using the CPAP, and that there was no report of cough on the Veteran's previous sleep studies.  Further, the examiner noted that the Veteran's current pulmonary function studies are normal in 2011, without indication of any obstructive or restrictive airway disease.

In July 2013, a VA medical opinion was obtained to address whether the Veteran's OSA is caused or aggravated by his service-connected chronic cough or PTSD.  The examiner opined that it was less likely than not that the Veteran's OSA is caused or aggravated by his service-connected chronic cough or PTSD.  In support of this determination, the examiner referred to the present medical literature, which states that the most common cause of OSA is excess weight and obesity.  The examiner stated that during sleep, when the throat and tongue muscles are more relaxed, the soft tissue of the mouth and throat can cause the airway to become blocked.

Regarding the Veteran's PTSD, the examiner indicated that there is no association in the present medical literature with PTSD causing or aggravating OSA.  The examiner noted that the Veteran's medications currently included Trazodone 50 mgs at bedtime for apparent insomnia, as it has a sedative effect.  However, the examiner went on to state, given proper treatment for OSA, such as using a CPAP machine at bedtime, there should be no aggravation of the Veteran's OSA with the use of this medication for insomnia.  The examiner noted that, accordingly to a January 2009 note, the Veteran was currently using a CPAP for his OSA.

In December 2015, a VA medical opinion was obtained to address whether or not the Veteran's OSA was caused by or aggravated by his service-connected chronic cough disability and PTSD, to include the medications taken to treat these disabilities.  The examiner opined that it was less likely than not that the Veteran's OSA is caused or aggravated by his service-connected chronic cough or PTSD.  In support of this determination, the examiner stated that there is no medical evidence that either PTSD or a chronic cough cause or aggravate sleep apnea.

Prior to providing an opinion regarding the effects of the medications used to treat the Veteran's service-connected chronic cough and PTSD, the examiner indicated that he was able to determine a baseline level of severity based upon medical evidence available prior to aggravation.  This baseline was based on the Veteran's December 2006 sleep study, which was performed with the Veteran not taking any of the medications that might aggravate his condition and a November 2006 out-patient treatment record that shows that the Veteran was not taking Trazadone or any sedating medications for his chronic cough.  After determining the baseline, the examiner indicated that the current severity of the Veteran's OSA is greater than the baseline.  However, the examiner opined that the Veteran's OSA was not at least as likely as not aggravated beyond its natural progression by his service-connected chronic cough and PTSD, to include the medications taken to treat these disabilities.

In support of this determination, the examiner indicated that it is very possible that multiple factors could have led to the Veteran's current severity of his OSA has being worse than his baseline study, to include any worsening of his obesity.  The examiner reviewed the entire claims file, to include a list of the medications the Veteran was taking at the time of his December 2006 sleep study and a recent list of his active medications.  Further, the examiner, a pulmonary medicine and sleep consultant, conducted a telephone interview with the Veteran, who contended that his use of Trazodone for sleep at bedtime and use of a cough medication (unspecified) caused or aggravated his OSA.

Regarding the alleged medications purported to worsen the Veteran's OSA, the examiner indicated that the Veteran was not currently prescribed either medication.  During the telephone interview, the Veteran confirmed that he was not using, nor had he used Trazodone or any cough suppressant for a prolonged period of time.  The examiner noted that no other psychoactive or cough suppressive medication was currently being used.  The examiner stated that, although any medication that leads to excessive somnolence can worse sleep apnea for the period that the medication is used, there is no medical evidence that any medication (psychoactive, sedative, or other) can directly lead to long-term worsening of sleep apnea.  The examiner noted that one possible exception to this statement is the indirect influence a medication may have on the patient's weight, as any increase in body mass above normal may worsen an individual's OSA.  However, after reviewing the Veteran's weight history, the examiner indicated that the Veteran's current weight was similar to that observed in 2006, with the only exception being a significant weight loss sometime during 2010 to 2011, which was only sustained during that period.  Therefore, the examiner concluded that there is no reason (extremely unlikely with greater than 50% probability) that medication used currently or in the past currently effects the Veteran's sleep apnea.  Lastly, the examiner indicated that the opinions rendered are valid regardless of whether or not the Veteran uses his prescribed CPAP device to treat his OSA.

Based on a review of the record, the Board finds that service connection for OSA, to include as secondary to the Veteran's service-connected chronic cough disability and his PTSD, and to include as a qualifying chronic disability under 38 C.F.R. §3.317 due to his Persian Gulf War service, is not warranted.  As mentioned above, the Veteran has a current diagnosis of obstructive sleep apnea, which means that he does not meet the criteria for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317.  Regarding direct and secondary service connection, review of the medical evidence of record shows that the etiology of the Veteran's OSA is a result of his obesity and is not caused or aggravated by his chronic cough disability or his PTSD, to include the medications taken to treat these disabilities.

For these reasons, the Board finds that a preponderance of the evidence is against a finding of service connection for obstructive sleep apnea.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER


Entitlement to service connection for obstructive sleep apnea, to include as secondary to the Veteran's service-connected PTSD and to his service-connected chronic cough disability, and to include as a qualifying chronic disability under 38 C.F.R. §3.317 due to his Persian Gulf War service, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


